DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 12-13 and 18-19 allowed.
	The following is a statement of reasons for the indication of allowable subject matter: 
 	Claim 12 recited as part of its method, the element of:  “causing, by the processor, the water spray to spray water on the first desired raised pattern to remove the first desired raised pattern while the second desired raised pattern is embossed onto the substrate;”.  Further search and consideration by the Examiner failed to find prior art that disclosed, taught or suggested this limitation. 
	The following is an examiner’s statement of reasons for allowance: 
	Examiner considered prior art references, which disclosed methods for controlling the processing of embossing substrates using a rotating embossing platform that prints different raised patterns using water soluble ultra violet curable inks in a repetitive process, and utilizing a water spray with a blade edge to clean the surface of the raised pattern to remove it. 
	However, none of these references had a second raised pattern being embossed on the substrate while a first raised pattern was removed by the water spray.  
	These included Maddala (US 2015/0158263), which disclosed the above process steps using UV – curable inks  but without an added second raised pattern –see Figs. 1 – and Fig. 9 and where the raised pattern was removed in a separate step using alkaline cleaner  (paragraph [0067]).
	Lefebvre (US 2015/0035268) disclosed an intaglio printing method with multiple cylinders whereby two or more  UV-curable inks were applied on one printing step from one intaglio device (paragraph [0035]). 
But these are not raised patterns and while the patterns are cleaned by a wiping cylinder made of rubber (paragraph [0065]), which can use an alkaline aqueous cleaning solution (paragraph [0037]), however, the excess of these two or more inks are wiped off (paragraph [0008]) and not wherein one raised pattern is removed while another raised pattern is being embossed onto a substrate. Therefore, because the reference of Lefebvre teaches intaglio with direct inking onto a plate and does not apply a raised pattern and the reference of Maddala teaches the formation of an embossed raised pattern but with only a single pattern, this combination does not appear to the examiner to meet the threshold of obviousness to one with ordinary skill in the art before the effective filing date of the invention. 
	Other prior art considered included Bollettin (US 2009/0183644), which taught a water spray unit with a blade directed to a rotating intaglio printing machine (paragraph [0031]), however, this comprised a wiping roller with a tank directed against a plate cylinder with a printing plate (paragraph [0031]) and only taught a wiping apparatus without the printing of first and second raised patterns on an embossing roller with contact with a water spray having a clean- up blade which removed one raised pattern while another is embossed.  
	Tombs (US 2014/0319739) taught a method of embossing with an upstream printhead as recited by Claim 13, however, it is directed to a method of printing images using ink toner on sheet media (paragraphs [0029] [0030]).
	Additional prior art references considered included Doersam (US 2014/0061976), Coyle (US 2003/0108710), Kanome (US 5,527,497) and Gray, III (US 4,322,450), but none of these references disclosed, taught or suggested the novel and non-obvious combination of a water spray on a first raised pattern to remove it while a second raised pattern is embossed onto the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748